THIS was an action of replevin for sundry articles taken in distress for rent. By the article of lease for three years, it appeared that the tenant was to pay no rent the first year, provided he put the dwelling-house in such order, as will make it convenient for his purpose, and was to be 30l. per annum, in half yearly payments. The rent, for the two last years, was paid; and the distress was made for rent for the first year. Some evidence of repairs was given.
It was suggested, from the bench, that no definite rent for the first year being stipulated; but a kind of personal obligation of repairs convenient for the lessee imposed, and the value of the repairs either made or intended being uncertain; the landlord could not know for what amount to distrain, nor the tenant what sum to tender to relieve his goods.
The defendant’s counsel gave up the right of distraining; but the plaintiff’s counsel insisted on proceeding for damages, and got a verdict for 20 dollars.